Citation Nr: 0511299	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-32 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of residuals of a right knee injury with 
chondromalacia and scarring currently evaluated as 10 percent 
disabling.

2.  Whether the decision to assign an effective date no 
earlier than February 24, 1997 for an increased evaluation 
for service-connected residuals of a  right knee injury was 
based on clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to April 
1975.

This appeal arises from a September 2001 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which continued a 10 percent 
disability evaluation for residuals of a right knee injury 
and determined that no revision was warranted in the decision 
to assign the effective date of the veteran's increased 
disability evaluation.


REMAND

This case must be remanded for due process reasons.  In a 
November 2003 Substantive Appeal, the veteran indicated that 
he wanted a BVA hearing before a traveling Member of the 
Board of Veterans' Appeals.  A hearing was never scheduled.  
The appellant has a right to such a hearing.  38 C.F.R. § 
3.103(c)(2004).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C. for the following action:

The RO should make arrangements to 
schedule the veteran for a VA Travel 
Board hearing in accordance with 38 
C.F.R. § 3.103(c).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



